Exhibit 10.7

 

Confidential

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Manufacturing & Supply Agreement

 

This Manufacturing and Supply Agreement (the “Agreement”) is made as of this 28
day of July, 2016 (the “Effective Date”) by and between Zavante
Therapeutics, Inc., a corporation organized under the laws of the State of
Delaware, USA, with a place of business located at 11750 Sorrento Valley Road,
Suite 250, San Diego, CA 92121, USA (“Zavante”), and Ercros, S.A., a Spanish
company with a principal place of business at Paseo del Deleite s/n, 28300
Aranjuez, Spain  (“Ercros”). Zavante and Ercros may each be referred to herein
as a “Party” and, collectively, as the “Parties.”

 

WHEREAS, Zavante is looking to obtain regulatory approval to market a finished
dosage form of the Product (as defined herein) in the Territory (as defined
herein); and

 

WHEREAS, Ercros has the necessary knowledge, professional expertise, facilities,
manufacturing authorization, equipment, and trained, competent personnel to
provide the API Mixture (as defined herein) required by Zavante to manufacture
the Product for the Territory; and

 

WHEREAS, Zavante desires to establish a development and commercial relationship
with Ercros for the exclusive supply of the API Mixture to Zavante for the
manufacture of the Product for the Territory, and Ercros desires to supply the
API Mixture exclusively to Zavante for manufacture of the Product for the
Territory;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Parties agree as follows.

 

Article 1: Definitions

 

·                  “Affiliate” means any corporation or non-corporate entity
that directly or indirectly controls, is controlled by, or is under common
control with a Party.  A corporation or non-corporate entity shall be regarded
as in control of another corporation if it owns or directly or indirectly
controls at least fifty percent (50%) of the voting stock of the other
corporation; or (a) in the absence of the ownership of at least fifty percent
(50%) of the voting stock of a corporation or (b) in the case of a non-corporate
entity, the power to direct or cause the direction of the management and
policies of such corporation or non-corporate entity, as applicable.

·                  “Agreement” means this Manufacturing and Supply Agreement.

·                  “API” or “Active Pharmaceutical Ingredient” means the active
pharmaceutical ingredient, sterile fosfomycin sodium.  The API shall meet
European Pharmacopoeia 01/2008: 1329 monograph specifications; in the event that
FDA requires any other specification, Ercros will use its best efforts to comply
with FDA requirements, for approval in the Territory.

·                  “API Mixture” means a blend of fosfomycin sodium and succinic
acid to obtain intravenous quality, according to the API Mixture Specifications.

·                  “API Mixture Specifications” means the specifications for the
API Mixture set forth in ANNEX 1 attached hereto, as amended from time to time
in accordance with this Agreement.

·                  “Applicable Laws” means all laws, regulations applicable to
the performance by each Party of its obligations under this Agreement including,
but not limited to, the provisions of the FDC Act; cGMPs; FDA’s regulations for
drug establishment registration; the other rules and regulations promulgated
under the FDC Act relating to the manufacture of pharmaceutical products; and
equivalent laws, regulations and standards promulgated by Regulatory
Authorities.

·                  “cGMPs” means the regulations set forth in United States Code
of Federal Regulations Section 21, Parts 210—

 

--------------------------------------------------------------------------------



 

211, 820 and Section 21 Subchapter C (Drugs), as amended from time to time.

·                  “Commercially Reasonable Efforts” means what a reasonable
person would do in the individual circumstance, taking all factors into account,
as judged by the standards of the applicable business, in this case
pharmaceuticals, including reasonable consideration of its own business
interests and the level of assumed risk and investment, relevant and in
proportion to that party’s business expectations.  Commercially Reasonable
Efforts should be consistent with good faith business judgments.

·                  “Damage” shall have the meaning set forth in Section 7.2.

·                  “Disclosure” shall have the meaning set forth in
Section 12.4.

·                  “Drug Master File” or “DMF” means mean Ercros’ drug master
file relating to Fosfomycin Disodium for IV Injection, including confidential
portions, required for manufacturing, marketing and selling the Product in the
Territory.

·                  “Effective Date” means the date set forth in the first
paragraph of this Agreement.

·                  “Ercros” has the meaning set forth in the first paragraph of
this Agreement.

·                  “ERN” means Laboratorios ERN, S.A., a Spanish company with a
principal place of business at 499 Pedro IV, 08020 Barcelona, Spain.

·                  “Ercros Indemnitees” shall have the meaning set forth in
Section 12.1.

·                  “Ercros Intellectual Property Rights” means all Intellectual
Property Rights owned by or licensed to Ercros, including any of Ercros’ General
Developments used in the development, production and manufacture of the API
Mixture.

·                  “Facility” means any facility in which any aspect of this
Agreement is performed by Ercros.

·                  “FCPA” shall have the meaning set forth in Section 15.3.

·                  “FDA” means the United States Food and Drug Administration,
and any successor agency of the United States government.

·                  “FDC Act” means the United States Federal Food, Drug and
Cosmetic Act, as amended from time to time.

·                  “First Commercial Sale” means the first sale or other
commercial disposition by Zavante or any of Zavante’s Affiliates or licensees of
the Product to any Third Party for value in an arm’s length transaction.

·                  “Foreground Intellectual Property Rights” means any and all
of the Intellectual Property Rights developed with respect to, or for
incorporation into, the API Mixture or the Product, that are either developed by
Zavante alone, by Zavante and Ercros jointly, or by Ercros alone as requested by
Zavante in connection with this Agreement.

·                  “GDUFA” means the Generic Drug User Fee Amendments of 2012 to
the FDC Act, as amended from time to time.

·                  “General Developments” means any and all inventions,
discoveries, know-how, information, data, writings, and other Intellectual and
Industrial Property, in any form whatsoever, both tangible and intangible,
developed by Ercros or Zavante in the course of performance under this Agreement
which do not specifically relate to the Product, the API, or the API Mixture.

·                  “ICH” means the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use.

·                  “Initial Term” shall have the meaning set forth in
Section 13.1.

·                  “Intellectual Property Rights” means all industrial and other
intellectual property rights comprising or relating to: (a) patents (including
all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other indicia of
invention ownership (including inventor’s certificates, petty patents and patent
utility models) issued by a governmental authority; (b) all rights in and to
trademarks, service marks, trade dress, trade names, brand names, logos,
symbols, trade dress, corporate names and domain names and other similar
designations of source, sponsorship, association or origin, together with the
goodwill symbolized by any of the foregoing, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights and all similar or equivalent rights or forms of
protection in any part of the world; (c) internet domain names, whether or not
Trademarks, registered by any authorized private registrar or any governmental
authority, web addresses, web pages, website and URLs; (d) works of authorship,
expressions,

 

2

--------------------------------------------------------------------------------



 

designs and design registrations, whether or not copyrightable, including
copyrights and copyrightable works, software and firmware, data, data files, and
databases and other specifications and documentation; (e) inventions,
discoveries, trade secrets, business and technical information and know-how,
databases, data collections, patent disclosures and other confidential and
proprietary information and all rights therein; (f) all industrial and other
intellectual property rights, and all rights, interests and protections that are
associated with, equivalent or similar to, or required for the exercise of, any
of the foregoing, however arising, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
or extensions of, such rights or forms of protection pursuant to the Applicable
Laws of any jurisdiction throughout in any part of the world.

·                  “NDA” means a New Drug Application and/or an Abbreviated New
Drug Application, filed with the FDA, together with all amendments and
supplements thereto.

·                  “Non-Obvious Damage” shall have the meaning set forth in
Section 7.2.

·                  “Obvious Damage” shall have the meaning set forth in
Section 7.1.

·                  “Party(ies)” shall have the meaning set forth in the first
paragraph of this Agreement.

·                  “Price” shall have the meaning set forth in ANNEX 2.

·                  “Proceeding” shall have the meaning set forth in
Section 12.4.

·                  “Product” means fosfomycin disodium + succinic acid injection
for intravenous use filled, finished and packaged into containers for use by end
users.

·                  “Purchase Commitment” shall have the meaning set forth in
Section 6.1.

·                  “Purchase Order” shall have the meaning set forth in
Section 2.3.

·                  “Quality Agreement” shall have the meaning set forth in
Section 11.1.

·                  “Recalls” shall have the meaning set forth in Section 11.2.

·                  “Regulatory Authority” means the FDA and the European
Medicines Agency (“EMEA”) and any successor agency of the European Union.

·                  “Supply Commitment” shall have the meaning set forth in
Section 4.3.

·                  “Technical Documentation” shall mean such technical
documentation and data as established by the ICH guidelines and the FDA for
submission of the NDA or ANDA, respectively, defined in ANNEX 3.

·                  “Term” shall have the meaning set forth in Section 13.1.

·                  “Territory” means the United States of America, and all of
its territories and possessions including, without limitation, its military
installations wherever located.

·                  “Third Party” means any individual or legal entity other than
Ercros or Zavante, or their respective Affiliates and licensees.

·                  “Validation Activities” means those activities to be
performed by Ercros with respect to the API Mixture prior to the First
Commercial Sale including, but not limited to, process qualification of content
uniformity, analytical testing, preparation of validation technical reports and
manufacturing and testing of validation lots.

·                  “Zavante” has the meaning set forth in the first paragraph of
this Agreement.

·                  “Zavante Indemnitees” shall have the meaning set forth in
Section 12.2.

·                  “Zavante’s Intellectual Property Rights” means all
Intellectual Property Rights owned by or licensed to Zavante, including all
Foreground Intellectual Property Rights and any Zavante General Developments
used in the design, production and manufacturing of the API Mixture.

 

Article 2: Scope of Agreement

 

2.1          The objective of this Agreement is, with respect to the API
Mixture, to allow Zavante to submit an NDA filing for the Product with the FDA
and to establish the basis for the exclusive supply of API Mixture by Ercros to
Zavante in anticipation of FDA approval of the Product and, following such
approval, for the manufacture of quantities of Product required by Zavante for
sale and distribution within the Territory. This objective will be supported by
the delivery by Ercros to Zavante of technical documentation, expertise and
know-how for the API and API Mixture, and related to Product manufacturing.

 

3

--------------------------------------------------------------------------------



 

2.2          All API Mixture sold by Ercros to Zavante will be manufactured by
Ercros in accordance with the terms of this Agreement. This Agreement does not
constitute a purchase order.  Purchases under this Agreement shall be made only
with purchase orders issued by Zavante to Ercros (each, a “Purchase Order”). 
The Purchase Order shall set forth the quantities of API Mixture desired, the
desired delivery date and the desired destination for delivery.  All terms and
conditions of the Purchase Orders shall apply, provided that in the event of a
conflict between the terms of any Purchase Order, order acknowledgement,
packaging slip or other documentation, and the terms of this Agreement, the
terms of this Agreement shall control, unless such documentation specifically
states that it overrides conflicting terms of this Agreement and is signed by
each of the Parties.

 

2.3          Ercros will supply to Zavante API Mixture for use by Zavante in
support of filing an IND, NDA, or ANDA, as applicable, and for commercial supply
of the Product within the Territory. Conditioned upon Zavante complying with the
guaranteed purchase requirements set forth in this Agreement, neither Ercros nor
any of its Affiliates or licensees shall: (a) manufacture or supply API, API
Mixture or the Product to any Third Party for purposes of developing, testing,
seeking regulatory approval for, marketing, selling or distributing the Product
in the Territory, (b) disclose to any Third Party any information provided to
Ercros by or on behalf of Zavante in connection with this Agreement,
(c) license, allow, enable, facilitate or assist in any way, directly or
indirectly, any Third Party to use the API, API Mixture, Foreground Intellectual
Property or General Developments (including, without limitation, the DMF), for
purposes of developing, testing, seeking regulatory approval for, marketing,
selling or distributing the Product in the Territory, or (d) on its own behalf
or on behalf of any Third Party, develop, test, obtain regulatory approval for,
market, sell or distribute the Product in the Territory.

 

2.4          The Parties agree that, irrespective of any other provision of this
Agreement, Zavante may provide to ERN copies of all Purchase Orders for the API
Mixture, and that Ercros may provide to ERN copies of all invoices for the API
Mixture sold to Zavante under this Agreement.

 

Article 3: Manufacturing

 

3.1          Ercros shall manufacture the API Mixture at the Facility, in
accordance with the API Mixture Specifications.  If Ercros wishes to make major
changes to the API Specifications or API Mixture Specifications (including, but
not limited to, any change that could affect the purity, potency, identity
and/or physical properties of the API Mixture or the Product or the site of its
manufacture), or if Ercros believes that a change is required by ICH or by any
regulatory agency which has jurisdiction over Zavante, Ercros and/or the API
Mixture, Ercros shall notify Zavante at least [**] in advance thereof. Such
notification shall describe the proposed change in sufficient detail so as to
permit Zavante to understand the reasons for the proposed change and evaluate
the impact of such change on its development plans, its plans to seek regulatory
approval and its commercialization plans for the Product.

 

3.2          Notwithstanding Section 3.1, if any change to the API Mixture
Specifications requires the approval of a Regulatory Authority, such change
shall not be implemented by Ercros unless and until such Regulatory Authority
has approved such change in writing.  For the avoidance of doubt, Ercros shall
not supply to Zavante hereunder, and Zavante shall have no obligation to accept,
any API Mixture from Ercros manufactured in contravention of this Section 3.2.

 

3.3          Ercros will use Commercially Reasonable Efforts to enable Zavante
to secure approval by the Regulatory Authorities of Ercros as a source of supply
of API Mixture for Product.  Without limiting the generality of the foregoing,
Ercros will supply to Zavante, as soon as possible, sufficient quantities of API
Mixture to enable Zavante to support the filing of one or more NDAs for the
Product, referencing Ercros as its supplier of API Mixture, and letters
authorizing Zavante to exclusively (even with respect to Ercros) reference the
DMF in the NDAs and other regulatory submissions for the Product in the
Territory.  Ercros will be solely responsible for maintaining the DMF and all
other regulatory filings and for conducting any other compliance efforts related
to manufacturing the API Mixture that are required in order to obtain approval
from the FDA of Zavante’s NDAs referencing the DMF and the API Mixture, at no
additional cost to Zavante.

 

4

--------------------------------------------------------------------------------



 

3.4          Ercros shall test, or have tested, each lot of API Mixture shipped
to Zavante using the analytical testing methodologies which are set forth in the
API Mixture Specifications.  With each shipment of API Mixture, Ercros shall
deliver to Zavante certificates of analysis and compliance from Ercros
(a) stating that the API Mixture being shipped has been tested and conforms to
the API Mixture Specifications, (b) setting forth in detail the testing
methodology employed by Ercros in making the foregoing determination and the
results generated by such tests, and (c) confirming compliance with cGMPs, all
relevant ICH requirements, and all other Applicable Laws.

 

3.5          Ercros will bear the cost of any annual fees assessed against it by
FDA as a result of Ercros’ being classified as a “Foreign API Facility” under
GDUFA. However, in the event that Ercros is assessed higher annual fees as a
“Foreign FDF Facility” under GDUFA as a direct result of Ercros’ supply of the
API Mixture to Zavante under this Agreement, Ercros will invoice Zavante for the
difference between the then-current “Foreign API Facility” GDUFA fee and the
“Foreign FDF Facility” GDUFA fee, and Zavante will pay the invoiced amount
promptly.  Notwithstanding the foregoing, in the event that Ercros is assessed
fees as a “Foreign FDF Facility” under GDUFA in connection with manufacturing
activities performed for any Third Parties in addition to Zavante, the amount of
such fee charged to Zavante will be shared equally between Zavante and such
Third Parties.

 

Article 4:  Forecasts; Supply Commitment

 

4.1          In order to assist Ercros in planning the production runs for the
API Mixture, Zavante shall use its Commercially Reasonable Efforts to provide to
Ercros, at least [**] prior to the beginning of each [**], a [**] rolling
forecast of the quantities of API Mixture required by Zavante, by [**], for the
following [**] period.  Zavante shall deliver the first such forecast to Ercros
as soon as reasonably practicable following the execution of this Agreement, and
will update the forecast every [**] thereafter.  Zavante may, at its discretion,
update such forecast more frequently.  It is understood that all such forecasts
are intended to be Zavante’s estimates of its purchase requirements and they
shall not be binding upon Zavante; however, Ercros shall, at minimum, supply the
amounts specified in Section 4.3.

 

4.2          After approval of the NDA for the Product, Ercros shall, within
[**] after Zavante has provided its [**] forecast, notify Zavante in writing of
any anticipated problems it might have with respect to supplying Zavante’s
forecasted order quantities.  Upon receipt of such notice, the Parties shall
promptly discuss the inability to supply the amounts forecasted by Zavante and
work in good faith to agree upon revised forecast amounts.  Failing agreement,
Zavante’s last submitted forecast shall be deemed to be the new [**] forecast.

 

4.3          Zavante shall place firm Purchase Orders for API Mixture with
Ercros at least [**] prior to requested delivery date, except for the Purchase
Orders for the [**] after receipt of NDA Approval for the Product, which may be
submitted [**], respectively, prior to the requested delivery dates.  Within
[**] after the date that a Purchase Order is submitted, Ercros shall acknowledge
receipt of Zavante’s Purchase Order and confirm that the amounts of API Mixture
ordered in the Purchase Order, subject to Section 4.3, will be timely supplied.
Subject to such lead-time requirements, Ercros shall deliver to Zavante,
pursuant to Purchase Orders provided hereunder, the amount specified in the
Purchase Order therefor, which amount may be up to the greater of (a) the amount
specified in the most recent forecast for such month or (b) [**] percent ([**]%)
of Zavante’s average monthly purchases for the previous [**] (the “Supply
Commitment”).  In addition, Ercros shall use Commercially Reasonable Efforts to
deliver any and all ordered amounts in excess of the Supply Commitment.

 

4.4          Ercros agrees to use Commercially Reasonable Efforts to maintain at
the Facility a rolling [**] safety stock of all materials and components
required to be used for the manufacture of the API Mixture based on the [**]
rolling forecast.   Ercros will promptly notify Zavante if Ercros anticipates
that its manufacturing capacity at the Facility will be insufficient to fill a
Purchase Order submitted by Zavante.  Such notice will include the expected
duration of the shortage and its impact on the supply of API Mixture to
Zavante.  Such notification shall not operate to relieve Ercros of its
obligations to deliver the ordered amounts of API Mixture or affect Zavante’s
right to pursue any remedies that may be available to it.  Ercros will use its
best efforts to mitigate the impact on Zavante of shortages or other constrained
capacity.

 

5

--------------------------------------------------------------------------------



 

Article 5: Order; Delivery

 

5.1          Each Purchase Order for API Mixture shall specify the quantity of
API Mixture ordered and the required delivery date and destination, consistent
with the terms of this Agreement.  Such delivery dates are “on dock” at the
Facility.  Deliveries must be made on normal business days of the Facility
unless otherwise coordinated between the Parties.

 

5.2          Delivery of API Mixture shall be EXW (Incoterms 2010) the Facility.
Ercros shall arrange for shipping of the API Mixture, with a carrier designated
by Zavante, in the manner customarily arranged for its own products from the
point of manufacture to the destination specified by Zavante.  Ercros shall
promptly notify Zavante of the expected delivery date of each order to enable
receipt to be coordinated.  Ercros shall arrange for export clearances and
loading at the port of departure. Expenses for special packaging, export or
customs agents, shall be included in Ercros’ invoice and paid by Zavante. 
Zavante shall arrange for insurance from the Facility to the ultimate
destination and import customs clearances at the destination country.  Zavante
shall be responsible for all loading charges, freight, insurance, import customs
clearances, export, special packaging, and other shipping expenses from the
Facility to the ultimate destination. Title to the API Mixture and risk of loss,
delay or damage in transit for API Mixture purchased by Zavante shall pass to
Zavante when a shipment of the Product is placed at the disposal of Zavante’s
carrier at the Facility.

 

5.3          Each shipment of API Mixture shall include certificates of analysis
and compliance, which include, without limitation, a statement of compliance
with cGMP, and such other documentation and information as may be necessary or
desirable for complying with import, export and customs laws, regulations and
requirements as applicable.

 

Article 6: Purchase Commitment; Price; Payment

 

6.1          Subject to Section 6.3, Zavante agrees to purchase from Ercros at
the Price all of its requirements for API Mixture for Product intended for
commercial sale in the Territory during the Term (the “Purchase Commitment”). 
Notwithstanding the foregoing, Zavante shall be relieved of such Purchase
Commitment in the event that Ercros is unwilling or unable to manufacture and
deliver the Supply Commitment to Zavante.

 

6.2          The Price is firm and not subject to increase for any reason,
including changes in market conditions, increases in raw material, component,
labor or overhead costs or because of labor disruptions, changes in program
timing or length, or fluctuations in production volumes, for the first [**]
following the Effective Date. Thereafter, Ercros may increase the Price
hereunder no more than [**] period in a per-unit amount solely to the extent
necessary to compensate Ercros commercially reasonable manufacturing cost
increases (but not to allow for any additional margin).

 

6.4          Zavante shall have no obligation to comply with its Purchase
Commitment in the event of breach by Ercros of any of the terms of this
Agreement, which breach is not cured within the period set forth in
Section 13.2.  In the event the Purchase Commitment terminates pursuant to this
Section 6.4, Ercros shall remain obligated to continue to perform under the
terms of this Agreement.

 

6.5          Ercros shall issue its invoice to Zavante at the time of shipment.
Each invoice shall set forth, in Euros, the applicable Price for the shipment
properly determined in accordance with the provisions of this Agreement. Payment
of the invoice by Zavante shall be within [**] following receipt of each such
invoice.  Payment shall be subject to the inspection and acceptance procedures
set forth in Section 7.  Zavante may withhold payment of that portion of any
invoice that it disputes in good faith pending resolution of such dispute.  All
invoices and payments shall be in Euros.

 

Article 7:  Inspection of Shipments

 

7.1          Ercros shall notify Zavante at least [**] prior to each shipment of
API Mixture. Zavante or its designated representative shall have the right to
visually inspect each shipment of API Mixture at Ercros’ warehouse for obvious

 

6

--------------------------------------------------------------------------------



 

damage and/or shortage (collectively, “Obvious Damage”) prior to shipment, and
shall promptly provide Ercros with written notice of any such Obvious Damage. 
Zavante shall be deemed to have accepted any shipment of API Mixture, but only
with respect to Obvious Damage, unless Zavante provides the written notice
promptly as specified in the foregoing sentence.  At its discretion, Zavante may
also test, or have tested, any lot of API Mixture supplied to Zavante.

 

7.2          Promptly after discovery, but before the expiration date of the API
Mixture, Zavante may provide Ercros with written notice of any non-obvious
damage, including adulteration of the API Mixture, failure to meet
Specifications, or other latent damage (collectively, “Non-Obvious Damage”). 
Obvious Damage and Non-Obvious Damage shall hereinafter be collectively referred
to as “Damage.”

 

7.3          Zavante may reject any portion of any shipment of API Mixture which
contains any Damage by providing written notice to Ercros of its rejection. 
Zavante agrees to provide Ercros’ Quality Control Department with documentation
of Damage to confirm the existence thereof in connection with any notice of
rejection.

 

7.4          If Ercros and Zavante disagree as to the existence of Damage, then
they will diligently and in good faith repeat the analyses of samples from the
shipment in question and implement suitable controls to determine the source of
the discrepancy in results and the cause of any detected Damage, applying all
objective and sound principles of scientific investigation.  If, after such
repeated analyses, Ercros and Zavante continue to disagree, they will then
submit representative samples of the shipment to a mutually acceptable
independent testing lab and the results of said lab shall be binding on Ercros
and Zavante.  The costs associated with such submission shall be borne by the
Party against which the lab decided.

 

7.5          Provided Zavante provides notice of the Damage claimed within [**]
of receipt of the allegedly Damaged API Mixture in the case of Obvious Damage,
and promptly following the date on which Zavante becomes aware of the allegedly
Damaged API Mixture in the case of Non-Obvious Damage, whether or not Ercros
accepts Zavante’s basis for rejection, promptly on receipt of a notice of
rejection and/or shortage, Ercros shall, at Zavante’s request: (a) at no
additional cost to Zavante, deliver to Zavante quantities of replacement API
Mixture equal to the rejected or short quantities as soon as reasonably
practicable thereafter, and in no event more than [**] after such notice is
given; or (b) refund to Zavante the invoice price for the Damaged API Mixture. 
Ercros will use expedited means of transport, if so requested by Zavante, at
Zavante’s expense unless such API Mixture being replaced is determined to have
been Damaged.  Any destruction or return of Damaged API Mixture to Ercros shall
be at Ercros’ expense.

 

Article 8:  Confidentiality

 

8.1          During the term of this Agreement and for a period of [**]
following termination or expiration of this Agreement, each of Zavante and
Ercros agrees not to publish, disclose or use for any purpose other than its
performance hereunder, any information disclosed by the other Party which is
Ercros Intellectual Property or Zavante Intellectual Property, respectively, or
which is designated as proprietary or confidential, including API, API Mixture,
and all Technical Documentation and know-how associated therewith, whether or
not identified or labeled as confidential information (“Confidential
Information”), including, without limitation, information stored on audio or
video tapes and disks, or information or knowledge visually acquired by or
generated by Zavante or Ercros personnel in the form of written notes and
memoranda memorializing information or knowledge acquired visually, aurally or
orally in the course of either Party’s performance hereunder.

 

8.2          Each Party (the “Receiving Party”) shall limit disclosure of
Confidential Information received hereunder from the disclosing party (the
“Disclosing Party”) to only those officers and employees, and in the case of
Zavante, consultants, of the Receiving Party (or its Affiliates’) who are
directly concerned with the performance of this Agreement, on a need-to-know
basis.  Each Party shall advise such officers or employees, and in the case of
Zavante, consultants, upon disclosure of any Confidential Information to them of
the confidential nature of the Confidential Information and the terms and
conditions of this Article 8, and shall use all reasonable safeguards to prevent

 

7

--------------------------------------------------------------------------------



 

unauthorized disclosure of the Confidential Information by such officers and
employees, and in the case of Zavante, consultants.

 

8.3          Each Party agrees that the following shall not be considered
Confidential Information subject to this Agreement: (a) information that is in
the public domain by publication or otherwise, provided that such publication is
not in violation of this Agreement or any other confidentiality agreement to
which one of the Parties is bound; (b) information that the Receiving Party can
establish in writing was in the Receiving Party’s possession prior to the time
of disclosure by the Disclosing Party and was not acquired, directly or
indirectly, from the Disclosing Party, other than a disclosure that originated
from the Disclosing Party without restriction on further disclosure;
(c) information that the Receiving Party lawfully receives from a Third Party;
provided, however, that such Third Party was not obligated to hold such
information in confidence; (d) information that, prior to the Disclosing Party’s
disclosure thereof, was independently developed by the Receiving Party without
reference to any Confidential Information as established by appropriate
documentation; and (e) information that the Receiving Party is compelled to
disclose by a court, administrative agency, or other tribunal; provided however,
that in such case the Receiving Party shall immediately give as much advance
written notice as feasible to the Disclosing Party to enable the Disclosing
Party to exercise its legal rights to prevent and/or limit such disclosure.  In
any event, the Receiving Party shall disclose only that portion of the
Confidential Information that, in the opinion of the Receiving Party’s legal
counsel, is legally required to be disclosed and will exercise reasonable best
efforts to ensure that any such information so disclosed will be accorded
confidential treatment by said court, administrative agency or tribunal.

 

8.4          All Confidential Information shall remain the property of the
Disclosing Party.  Upon the termination of this Agreement, or at any time upon
the request of the other Party, the Receiving Party shall immediately return or
destroy any Confidential Information in the Receiving Party’s possession,
custody or control, except that the Receiving Party may keep one (1) physical
copy for archival and regulatory purposes.  Confidential Information in digital
form may be retained for archival and/or regulatory purposes only if stored in a
way that restricts access to persons with a legitimate need to know and
Commercially Reasonable Efforts are used to prevent additional copies from being
made.  The Disclosing Party’s failure to request the return of Confidential
Information shall not relieve the Receiving Party of its confidentiality
obligations under this Agreement.

 

8.5          Each Party acknowledges and expressly agrees that the remedy at law
for any breach by it of the terms of this Article 8 shall be inadequate and that
the full amount of damages which would result from such breach are not readily
susceptible to being measured in monetary terms.  Accordingly, in the event of a
breach or threatened breach by either Party of this Article 8, the other Party
shall be entitled to immediate injunctive relief prohibiting any such breach and
requiring the immediate return of all Confidential Information. The remedies set
forth in this Section 8.5 shall be in addition to any other remedies available
for any such breach or threatened breach, including the recovery of damages from
the breaching Party.

 

8.6          The terms and conditions of this Agreement, but not the fact of its
existence, shall constitute Confidential Information of Zavante, except that any
Party may disclose such terms and conditions to its Affiliates in accordance
with Section 8.2 hereof.

 

Article 9: Intellectual Property.

 

9.1          All Ercros Intellectual and Industrial Property is the property of
Ercros.  Zavante shall have, and Ercros hereby grants to Zavante and ERN, a
non-exclusive, non-transferable (except in accordance with Section 15.6), and
with the right to sublicense in accordance with Section 9.2, license for the
Territory to exploit, reproduce and distribute any Ercros Intellectual and
Industrial Property solely to the extent necessary to assist Zavante in its
performance hereunder (including for the avoidance of doubt, any copyright
included in the Ercros Intellectual and Industrial Property), to the maximum
extent permitted under law, which license shall include, without limitation, the
right to disclose, report and include any Ercros Intellectual and Industrial
Property and any General Developments in any filings or regulatory submissions
to FDA or any other regulatory bodies in the United States or elsewhere in
connection with the Products.

 

8

--------------------------------------------------------------------------------



 

9.2          Zavante shall have the right to sublicense the rights granted to it
under Section 9.1 to any of its Affiliates and to any Third Party solely to the
extent necessary to manufacture the Product and to obtain approvals from
Regulatory Authorities and as reasonably required to import, use, market,
promote, sell, and offer for sale of the Product in the Territory.

 

9.3          Zavante shall acquire no other right, title or interest in the
Ercros Intellectual and Industrial Property as a result of its performance
hereunder except as set forth in this Article 9, including, without limitation,
any right to manufacture or have manufactured the API or API Mixture using any
Ercros Intellectual and Industrial Property.

 

Article 10:  Representations and Warranties

 

10.1                        Ercros hereby represents, warrants and covenants as
follows:

 

10.1.1     At all times during the term of this Agreement, the Facility shall
remain in compliance with, and the API Mixture shall be manufactured and
delivered in compliance with, all Applicable Laws, including but not limited to,
the provisions of the FDC Act and the cGMPs; FDA’s regulations for drug
establishment registration; the API Specifications; the other rules and
regulations promulgated under the FDC Act relating to the manufacture of
pharmaceutical products.

 

10.1.2     No API Mixture constituting or being a part of any shipment to
Zavante shall at the time of any such shipment be adulterated within the meaning
of the FDC Act, or the rules and regulations promulgated thereunder, as such
law, rule or regulation is constituted and in effect at the time of any such
shipment.

 

10.1.3     All API Mixture supplied to Zavante hereunder (a) shall comply with
the API Mixture Specifications; (b) shall have been manufactured, stored and
shipped in accordance with the API Mixture Specifications, applicable approvals
from Regulatory Authorities and all Applicable Laws, (c) may be used to
manufacture Product introduced into public commerce consistent with the intended
use for API Mixture pursuant to Applicable Laws, and (d) will have, at the time
of shipment, a remaining shelf life of not less than [**].

 

10.1.4     All necessary licenses, permits or approvals required by Applicable
Laws in connection with the manufacture, storage, and shipment of API Mixture,
including without limitation permits related to the Facility, shall be obtained
and maintained.

 

10.1.5     Ercros will (a) respond fully and accurately to all inquiries
directed to it by the FDA or any other Regulatory Authority that may impact the
quality or timely delivery of API Mixture and promptly notify Zavante of same,
(b) assist Zavante in responding to inquiries directed to Zavante by the FDA or
other Regulatory Authorities,

 

9

--------------------------------------------------------------------------------



 

and (iii) provide the FDA or other Regulatory Authorities with such information
and data as is requested by the FDA or other Regulatory Authorities with respect
to the manufacture, use, route of synthesis and testing of the API Mixture.

 

10.1.6     The Facility is in full compliance with cGMP.

 

10.1.7     Ercros has disclosed to Zavante all warning letters or similar
notices relating to its manufacturing facilities or import alerts (including FDA
Form 483’s), if any, for products manufactured in its facilities issued during
the last [**] and Ercros will during the term disclose in timely fashion all
such letters, alerts and notices.

 

10.1.8     Ercros has, and shall maintain, sufficient facilities, personnel and
resources to meet its obligations to supply API Mixture under this Agreement.

 

10.1.9     Ercros is not aware of any claim by a Third Party that Ercros’
process for manufacturing the API Mixture supplied hereunder would infringe,
misappropriate or violate any patent, trade secret or other intellectual
property right of such Third Party.

 

10.1.10  Ercros does not employ, engage or otherwise use any child or forced
labor in any form, and will comply with all Applicable Laws regarding employee
compensation, employment rights, health and safety conditions and environmental
protection.

 

10.2        Each Party represents and warrants that all corporate action on its
part and on the part of each of its officers and directors necessary for the
authorization, execution and delivery of this Agreement has been taken, it has
the full right and authority to enter into this Agreement and perform its
obligations hereunder and that it is not aware of any obligations owed to Third
Parties that would conflict with its ability to perform its obligations
hereunder.

 

10.3        If requested in writing by Zavante, Ercros shall permit Zavante or
its authorized representatives to inspect Ercros’ facilities and records and be
given access to Ercros’ personnel (at reasonable times, upon reasonable advance
notice and in the company of an Ercros representative, as the case may be,
during normal business hours), to the extent Zavante deems reasonably necessary
to enable Zavante to verify compliance by Ercros with its obligations under this
Agreement and to verify compliance with any Applicable Laws.

 

10.4        Zavante shall provide Ercros copies of product complaints, or
notices or inquiries from the FDA or other Regulatory Authorities, which raise
issues with respect to the manufacture or product quality of the API Mixture
provided by Ercros to Zavante.  Ercros shall fully and appropriately investigate
such matters and provide Zavante with a report of its investigation.  In the
event that Ercros receives any complaint, claims or adverse reaction reports
regarding API Mixture, including notices from the FDA regarding any alleged
regulatory non-compliance of API Mixture, Ercros shall promptly and not more
than [**] after receipt, provide to Zavante all information contained in the
complaint, report or notice and such additional information regarding API
Mixture as Zavante may reasonably request.  Ercros shall comply, at a minimum,
with FDA requirements for complaint handling with respect to such complaints,
claims or adverse reaction reports.

 

10.5        Zavante and Ercros each further represents and warrants that it
shall comply with all Applicable Laws in the performance of its obligations
hereunder.

 

10.6        Ercros shall promptly notify Zavante of any problems or unusual
production situations that have, or are reasonably likely to have, an adverse
effect on Ercros’ ability to perform its obligations hereunder or to deliver the
API Mixture to Zavante in a timely manner.  In addition, Ercros shall notify
and, if applicable, provide copies of any notices or communications to, Zavante
of any FDA or other governmental agency inspection, investigation or other
inquiry or communication relating to the manufacture of the API Mixture or to
any facility at which the API Mixture is manufactured, including, but not
limited to, any FDA FORM 483 or warning letter, promptly and not more than [**]
after Ercros becomes aware of such inspection, investigation or other inquiry or
communication and shall

 

10

--------------------------------------------------------------------------------



 

promptly thereafter provide to Zavante a written summary of all findings and
corrective actions taken or planned by Ercros, including any written responses
from Ercros to the FDA or other governmental agency.  Such notices shall not
operate to relieve Ercros of their obligations to deliver the ordered amounts of
API Mixture or affect Zavante’s right to pursue any remedies that might be
available to it.

 

10.7        Ercros covenants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b).  Ercros represents that it does not
currently have, and covenants that it will not hire, as an officer or an
employee, any person who has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the Act.

 

10.8        Ercros and Zavante shall each maintain commercial general liability
insurance with a minimum limit per occurrence or accident of $[**] and an annual
aggregate limit of $[**] and product liability insurance with a minimum limit
per occurrence or accident of $[**] and an annual aggregate limit of $[**] for
the term of this Agreement and for [**] thereafter.  Notwithstanding the
foregoing, in connection with the commencement of commercial sales of the
Product in the Territory, Zavante and Ercros shall each increase its insurance
coverage to a minimum limit per occurrence or accident of $[**] and an annual
aggregate limit of $[**] for the term of this Agreement and for [**]
thereafter.  Upon request, Zavante will provide to Ercros copies of insurance
certificates reflecting the above.  Upon request, the parties will provide
copies of insurance certificates reflecting the above.

 

10.9        Ercros shall immediately notify Zavante of any information of the
following kind about API Mixture provided to Zavante:

 

10.9.1     information indicating that shipped product has not been manufactured
or supplied in accordance with the API Mixture Specifications, cGMP, this
Agreement or in compliance with Applicable Laws; and

 

10.9.2     information concerning any bacteriological contamination, or any
significant chemical, physical or other changes or deterioration in the API
Mixture, or the failure of one or more shipped lots of API Mixture to meet the
API Mixture Specifications, including stability parameters.

 

Article 11:  Quality and Regulatory Matters.

 

11.1        Quality Agreement. Within [**] following the execution of this
Agreement, the Parties shall in good faith negotiate and execute a Quality
Agreement concerning the API Mixture (the “Quality Agreement”). Upon execution
and delivery of the Quality Agreement by both Zavante and Ercros, the Quality
Agreement shall automatically become part of this Agreement, and any breach of
the Quality Agreement shall be deemed a breach of this Agreement. The terms
contained in the Quality Agreement are intended to complement the terms of this
Agreement, and they shall be interpreted as complementary to the extent
possible. In the event of a conflict between the terms of the Quality Agreement
and the terms of this Agreement, the terms of the Quality Agreement shall
control with respect to quality control and quality assurance matters related to
the API Mixture (including, without limitation, manufacturing, testing, storage,
release, change management and validation activities), and this Agreement shall
control with respect to all other matters. The inclusion of a particular term or
level of detail in the Quality Agreement where such term or level of detail is
absent from this Agreement shall not be deemed to constitute a conflict between
the two agreements.  Only where competing terms in the two agreements conflict
in terms of the principal focus of an express prescription or prohibition in the
agreements shall a conflict between the two agreements be deemed to exist.

 

11.2        Recalls. Ercros and Zavante will each maintain records necessary to
permit voluntary and involuntary recalls or other related actions of the Product
delivered by Zavante to its customers (collectively, “Recalls”). As used herein,
the term, “Recall” includes any action (i) by Zavante to recover title to or
possession of quantities of the API Mixture or the Product sold or shipped to
Third Parties (including, without limitation, the voluntary withdrawal of
Product from the market); or (ii) by any Regulatory Authorities to detain or
destroy any of the API Mixture and/or the Product. Recall will also include any
action by either Party to refrain from selling or shipping quantities of the API
Mixture

 

11

--------------------------------------------------------------------------------



 

and/or the Product to Third Parties which would have been subject to a Recall if
sold or shipped. Each Party will promptly notify the other by telephone (to be
confirmed in writing) of any information which might affect the marketability,
safety or effectiveness of the API Mixture and/or the Product or which might
result in the Recall or seizure of the API Mixture and/or the Product. Upon
receiving this notice or upon this discovery, Ercros will stop making any
further shipments of any API Mixture in its possession or control until a
decision has been made whether a Recall or some other corrective action is
necessary. Zavante will have the responsibility for handling customer returns of
the Product, and Ercros will give Zavante any assistance that Zavante may
reasonably require to handle any such returns. The decision to initiate a Recall
or to take some other corrective action, if any, will be made and implemented
solely by Zavante.

 

11.3        Cooperation. lf (a) any Regulatory Authority issues a directive,
order or, following the issuance of a safety warning or alert about the Product
or API Mixture, a written request that any Product or API Mixture should be
Recalled, (b) a court of competent jurisdiction orders a Recall of any Product
or API Mixture, or (c) Zavante determines that any Product or API Mixture should
be Recalled or that a “Dear Doctor” letter (or other communication regarding the
Product directed to healthcare professionals) is required relating the
restrictions on the use of any Product, Ercros will fully co-operate as required
by Zavante, having regard to all Applicable Laws.

 

11.4        Ercros will permit Zavante or its representative to monitor and
inspect, as reasonably needed, that portion of the Facility where the API
Mixture is manufactured, packaged or stored and review such related documents as
is reasonably necessary for the purpose of assessing Ercros’ compliance with
Applicable Laws, API Mixture Specifications, Ercros’ applicable manufacturing
and quality control and assurance procedures, and this Agreement.   Any Zavante
employee or representative present at the Ercros Facility will adhere to all
applicable Ercros policies, safety and security procedures.

 

11.5        Healthcare Provider or Patient Inquiries. Zavante will have the sole
responsibility for responding to questions and complaints regarding the Product
from its customers. Questions or complaints received by Ercros from Zavante’s
customers, healthcare providers or patients will be promptly referred to
Zavante. Ercros will co-operate as required to allow Zavante to determine the
cause of and resolve any questions and complaints. This assistance will include
follow-up investigations, including testing. In addition, Ercros will give
Zavante all mutually agreed upon information that will enable Zavante to respond
properly to questions or complaints about the API Mixture as set forth in the
Quality Agreement.

 

11.6        Reports.  Ercros will supply on an annual basis and at no cost to
Zavante, all data regarding the API Mixture in its control, including release
test results, complaint lest results, and all investigations (in manufacturing,
testing, and storage), that Zavante  reasonably  requires  in order to 
complete  any  filing  under  any  applicable  regulatory  regime, including any
Annual Product Review Report that Zavante is required to file with the FDA or
any other Regulatory Authority.  At Ercros’ request, Zavante will provide a copy
of the Annual Product Review Report to Ercros.

 

11.7        Regulatory Filings.  Zavante will have the sole responsibility for
filing all documents with all Regulatory Authorities and taking any other
actions that may be required for the receipt and/or maintenance of Regulatory
Authority approval for the Product in the Territory including, without
limitation, NDAs. Ercros shall: (a) ensure that the DMF remains in effect and
good standing with the FDA during the Term; (b) provide access to the DMF and
such other Technical Documentation as may be requested by Zavante; (c) notify
Zavante at least [**] in advance of any amendments or additional information to
the DMF; and (d) otherwise assist Zavante to obtain NDAs for the Product as
quickly as reasonably possible.

 

Article 12:  Indemnification

 

12.1        Zavante hereby agrees to and shall defend, indemnify, and hold
harmless Ercros, their affiliates and each of their respective employees,
officers, directors and agents (the “Ercros Indemnitees”), from, against, and in
respect

 

12

--------------------------------------------------------------------------------



 

of, any and all losses, judgments, damages, liabilities, suits, actions,
expenses (including reasonable attorney’s fees), and proceedings arising from
any claims of any Third Party to the extent resulting from:

 

12.1.1     any misrepresentation, breach of warranty, or the non-fulfillment of
any obligation, covenant, or duty on the part of Zavante under this Agreement;

 

12.1.2     any claim, complaint, suit, proceeding or cause of action against any
of the Ercros Indemnitees alleging physical injury or death, brought by or on
behalf of an injured party, or loss of service or consortium or a similar such
claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
and in each case arising out of the Products, except to the extent resulting
from (i) any misrepresentation, breach of warranty, or the non-fulfillment of
any obligation, covenant, or duty on the part of Ercros under this Agreement,
(ii) any negligence or willful misconduct of the Ercros Indemnitees in
performing this Agreement, or (iii) any claim subject to Ercros’ indemnification
obligations under Section 12.2;

 

12.1.3     any negligence or willful misconduct of Zavante, its employees,
officers and directors in performing this Agreement; and

 

12.1.4  any claim of patent infringement relating to a Product or the process
for manufacturing a Product (excluding any claim of patent infringement arising
out of or relating to the Product or the process for manufacturing the Product),
which claim, if true, would be in contravention of the representations,
warranties and covenants of Zavante hereunder.

 

12..         Ercros hereby agrees to and shall defend, indemnify, and hold
harmless Zavante, its affiliates and each of their respective employees,
officers, directors and agents (the “Zavante Indemnitees”), from, against, and
in respect of, any and all losses, judgments, damages, liabilities, suits,
actions, expenses (including reasonable attorney’s fees), and proceedings
arising from any claims of any Third Party to the extent resulting from:

 

12.2.1     any misrepresentation, breach of warranty, or the nonfulfillment of
any obligation, covenant, or duty on the part of Ercros under this Agreement;

 

12.2.2     any claim, complaint, suit proceeding or cause of action against any
of the Zavante Indemnitees alleging physical injury or death, brought by or on
behalf of an injured party, or loss of service or consortium or a similar such
claim, complaint, suit, proceeding or cause of action brought by a spouse,
relative or companion of an injured party due to such physical injury or death,
and in each case arising out of the API Mixture supplied by Ercros to Zavante,
except to the extent resulting from (i) any misrepresentation, breach of
warranty, or the non-fulfillment of any obligation, covenant, or duty on the
part of Zavante under this Agreement, (ii) any negligence or willful misconduct
of the Zavante Indemnitees in performing this Agreement, or (iii) any claim
subject to Zavante’s indemnification obligations under Section 12.1;

 

12.2.3     any negligence or willful misconduct of Ercros or their respective
employees, officers or directors in performing this Agreement; and

 

12.2.4     any claim of patent infringement relating to the API Mixture supplied
to Zavante or the process for manufacturing the API Mixture supplied to Zavante
which claim, if true, would be in contravention of the representations,
warranties and covenants of Ercros hereunder.

 

12.3        The foregoing indemnification obligations are subject to the
following:  (a) the indemnifying Party must be notified by or on behalf of the
indemnified Party in writing promptly after a claim is made, a suit is filed or
an action or investigation is initiated (each, a “Proceeding”) against the
indemnified Party, unless such delay does not materially prejudice the
indemnifying Party; (b) subject to the provisions set forth below in this
Section 10.4, the indemnifying Party shall be permitted to defend, control,
conduct and prosecute, in the indemnifying Party’s sole discretion and by

 

13

--------------------------------------------------------------------------------



 

counsel of the indemnifying Party’s choosing, the defense of such Proceeding
brought against the indemnified Party; (c) the indemnifying Party shall have the
right in its sole discretion to settle, compromise or otherwise terminate the
Proceeding solely upon the payment of money; provided, that, there is no finding
or admission of any violation by any indemnified Party of (i) any law, rule or
regulation or (ii) the rights of any person; and provided, further, that, no
such settlement shall prohibit any indemnified Party from importing the Product
into the United States or making, using or selling products in the United States
made from such Product; (d) the indemnified Party shall refrain from settling
(or endeavoring to settle, or entering into settlement negotiations with respect
to) any such Proceeding without the indemnifying Party’s prior written consent;
(e) except as may otherwise be required by law, the indemnified Party shall not
compromise the position of the indemnifying Party by admission, statements,
disclosure or conduct (collectively, “Disclosure”) in a way that could prejudice
the defense, control, conduct or prosecution of said cause of action (it being
understood that no indemnified Party shall be deemed to have violated this
provision so long as such Party has acted in good faith to fulfill its
obligations under this provision); and (f) the indemnified Party shall cooperate
with the indemnifying Party in the defense, conduct, prosecution or termination
of the Proceeding, including the furnishing of information and the assistance
from employees of the indemnified Party at the indemnifying Party’s reasonable
request and expense.  With respect to clause (e) above, the indemnified Party
will provide the indemnifying Party with prompt written notice in advance of any
such Disclosure being made to permit the indemnifying Party to seek an
appropriate protective order, restriction on response or withdrawal of the
request for Disclosure.  If, however, any such request for relief by the
indemnifying Party is denied or is otherwise unavailable, the relevant
indemnified Party may make the Disclosure without any liability to the
indemnifying Party.  The indemnified Party may, at its option and expense,
participate in the indemnifying Party’s defense with counsel of its own
choosing, and if the indemnified Party so participates, the Parties shall
cooperate with one another in such defense in a commercially reasonable
fashion.  Notwithstanding any provision in this Agreement to the contrary,
Zavante shall at all times have the right to assume direction and control of the
defense of any claim alleging infringement, misappropriation or violation of any
patent, trade secret or other intellectual property right of any Third Party;
provided, that Zavante will provide Ercros with a reasonable opportunity to
review and consult from time to time concerning the strategy and action plan
(including possibly pursuing one or more licenses as appropriate), and in such
event Ercros shall cooperate and assist as requested in the defense of such
claim and if Zavante finds it necessary or desirable to join Ercros or both as
parties, Ercros shall execute all papers or perform such other acts as may
reasonably be required by Zavante.  Further, Ercros shall settle not consent to
the entry of any judgment with respect to any such claim, without Zavante’s
prior written consent.

 

12.4        The indemnification rights provided for herein are in addition to,
and not in substitution for, any and all remedies available to a Party under
this Agreement or otherwise at law or in equity.  Notwithstanding anything to
the contrary in this Section 12, each Party may, and expressly reserves the
right to, seek judicial relief from any court of competent jurisdiction in order
to obtain an injunction or other equitable relief.

 

12.5        IN NO EVENT SHALL EITHER OF THE PARTIES HERETO BE RESPONSIBLE OR
LIABLE TO THE OTHER UNDER ANY PROVISION OF THIS AGREEMENT OR UNDER ANY THEORY OF
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, OR EXEMPLARY DAMAGES OR LOST PROFITS.

 

12.6        Zavante shall have sole control and responsibility for the conduct
of all Recalls of the Product; provided, however, that Ercros agrees to
reimburse Zavante for all reasonable costs and expenses incurred by Zavante with
respect to any Recalls arising out of any of the causes set forth in Sections
12.2.1 through 12.2.4.  This Section 12.6 is intended to augment and not limit
the indemnification provisions of Sections 12.1 through 12.5 herein.

 

Article 13:  Term and Termination.

 

13.1        This Agreement shall be effective for a period commencing on the
Effective Date and, unless it is earlier terminated pursuant to the terms of
this Agreement, continuing until the ten (10) year anniversary of the Effective
Date (the “Initial Term”) and shall thereafter be automatically renewed for
additional two (2) year terms unless

 

14

--------------------------------------------------------------------------------



 

written notice of intent to terminate is provided by either Party to the other
Party at least eighteen (18) months prior to the expiration of the Initial Term
or any extension term (the “Term”).

 

13.2        This Agreement may be terminated by (a) Zavante upon [**] written
notice to Ercros of a failure by Ercros to perform or observe any material
covenant, condition or agreement to be performed or observed by it under this
Agreement, unless such breach has been cured within the [**] notice period, and
(b) Ercros upon [**] written notice to Zavante of a failure by Zavante to
perform or observe any material covenant, condition or agreement to be performed
or observed by it under this Agreement, unless such breach has been cured within
the [**] notice period; provided, however, that with respect to a failure to
timely supply ordered quantities of API Mixture under this Agreement, Ercros
combined shall have the right to cure such breach no more than [**]during the
term of this Agreement unless otherwise agreed by Zavante in writing.

 

13.3        Zavante may terminate this Agreement effective immediately upon
written notice to Ercros in the event that (a) Ercros dissolves, is declared
insolvent or bankrupt by a court of competent jurisdiction; (b) a voluntary or
involuntary petition of bankruptcy is filed in any court of competent
jurisdiction by Ercros; or (c) this Agreement is assigned by Ercros for the
benefit of creditors.

 

13.4        Ercros may terminate this Agreement effective immediately upon
written notice to Zavante in the event that (a) Zavante dissolves, is declared
insolvent or bankrupt by a court of competent jurisdiction; (b) a voluntary or
involuntary petition of bankruptcy is filed in any court of competent
jurisdiction by Zavante; or (c) this Agreement is assigned by Zavante for the
benefit of creditors.

 

13.5        Zavante may terminate this Agreement upon thirty (30) days’ prior
written notice to Ercros (or a shorter period required by the agency with
jurisdiction) in the event that (a) any governmental agency takes any action, or
raises any objection, that prevents Zavante from importing, exporting,
purchasing or selling the Product for a period reasonably anticipated to endure
for more than one hundred twenty (120) days; or (b) Zavante has not obtained FDA
approval of the Product within five (5) years after submission of the NDA due to
manufacturing problems or failure to supply by Ercros, in which event Zavante
shall not be entitled to claim reimbursement for the expense of the IND and NDA,
except in the event of gross negligence of Ercros.

 

13.6        Ercros may terminate this Agreement upon thirty (30) days’ prior
written notice to Ercros if Zavante has not obtained FDA approval of the Product
within five (5) years, from the Effective Date, provided that any such
non-approval is not due to manufacturing problems or failure to supply the API
Mixture by Ercros.

 

13.7        Zavante may terminate this Agreement effective immediately upon
written notice to Ercros should any legal proceeding be instituted against
Ercros, including, without limitation, a breach of the FCPA by Ercros, which is
reasonably likely to materially adversely impact Ercros’ ability to properly
perform under this Agreement or subject Zavante to any material risk of
liability or loss.

 

13.8        Ercros may terminate this Agreement effective immediately upon
written notice to Zavante should any legal proceeding be instituted against
Zavante, including, without limitation, a breach of the FCPA by Zavante, which
is reasonably likely to materially adversely impact Zavante’s ability to
properly perform under this Agreement or subject Ercros to any material risk of
liability or loss.

 

13.9        The provisions of this Article 13 as to termination shall not limit
or restrict the rights of any Party to seek remedies or take measures that may
be otherwise available to it at law or equity in connection with the enforcement
and performance of obligations under this Agreement.

 

15

--------------------------------------------------------------------------------



 

Article 14:  Notices

 

Any and all notices required to be given under this Agreement will be in writing
and effective upon receipt, sent by facsimile transmission, mailed postage
prepaid by first-class certified or registered mail, or sent by express courier
service, at the respective addresses, as follows:

 

If to Zavante, to:                 Zavante Therapeutics, Inc.

11750 Sorrento Valley Road

Suite 250

San Diego, CA 92121, USA

Attention: Chief Operating Officer

Facsimile Number: [                                       ]

 

If to Ercros, to:

ERCROS S.A.

Paseo del Deleite s/n

28300 Aranjuez (Madrid)

Spain

Attn: Maria del Carmen Cruzado Rodríguez

Facsimile Number: [**]

 

Article 15:  Miscellaneous

 

15.1        Force Majeure.  In the event that any Party hereto is prevented from
complying, either in whole or in part, with any of the terms or provisions of
this Agreement by reason of fire, flood, storm, strike or lockout, riot, war,
rebellion, lack or failure of transportation facilities, court order, accident,
or Acts of God, and to the extent that the foregoing are beyond a Party’s
reasonable control, then, unless conclusive evidence to the contrary is
provided, upon written notice by the Party whose performance is so affected to
the other, the requirements of this Agreement so affected (to the extent
affected) shall be suspended during the period of, and only to the extent of,
such disability.  Said Party shall be excused by reason of said force majeure
only so long as it is exercising its best efforts to overcome said reason.

 

15.2        Assurances.  Each Party to this Agreement shall execute, acknowledge
and deliver such further instruments and documents, and do all such other acts
and things as may be required by law or as may be necessary or advisable to
carry out the intents and purposes of this Agreement.  The Parties will
cooperate with each other and offer reasonable assistance in carrying out their
respective responsibilities under this Agreement.

 

15.3        Compliance with Laws.  Each Party will comply with all Applicable
Laws in the conduct of its responsibilities and activities under this Agreement.
In addition, each Party shall comply with all applicable anti-corruption and
anti-bribery laws and regulations, including but not limited to, the United
States Foreign Corrupt Practices Act (“FCPA”).  Each Party, and its respective
officers, directors, employees, agents and representatives, represents that it
has not and will not pay, offer or promise to pay, or authorize the payment of,
any money, or give or promise to give, or authorize the giving of, any services
or anything else of value, either directly or through a Third Party, to any
official or employee of any governmental authority, or of a public international
organization, or of any agency or subdivision thereof, or to any political party
or official thereof or to any candidate for political office for the purpose of
(a) influencing any act or decision of that person in his official capacity,
including a decision to fail to perform his official functions with such
governmental agency or such public international organization or such political
party, (b) inducing such person to use his influence with such governmental
agency or such public international organization or such political party to
affect or influence any act or decision thereof or (c) securing any improper
advantage.

 

16

--------------------------------------------------------------------------------



 

15.4        Governing Law.  This Agreement shall, for all purposes, be governed
by, construed and enforced in accordance with the laws of England and Wales,
without giving effect to any conflict of law rules. Any dispute arising out of
or in connection with this contract, including any question regarding its
existence, validity or termination, shall be referred to and finally resolved by
arbitration under the London Court of International Arbitration (LCIA) Rules,
which Rules are deemed to be incorporated by reference into this clause. The
number of arbitrators shall be one (1), the seat, or legal place, of arbitration
shall be London, and the language to be used in the arbitral proceedings shall
be English. Neither the UNCITRAL Convention for the International Sale of Goods,
nor any other unified laws relating to the conclusion and implementation of
contracts for the international sale of goods, shall apply.

 

15.5        Severability.  If any provision of this Agreement shall be held to
be invalid, illegal, or unenforceable, the validity, legality, or enforceability
of the remaining provisions hereof shall not in any way be affected or impaired
thereby unless the purposes of the Agreement cannot be achieved.  In the event
any provision shall be held invalid, illegal, or unenforceable the Parties shall
use best efforts to substitute a valid, legal, and enforceable provision which
insofar as practical implements the purposes hereof.

 

15.6        No Assignment.  Neither Party shall assign its rights and/or
obligations under this Agreement without the prior written consent of the other
Party hereto, except that either Party may assign this Agreement in connection
with the transfer or sale of all or substantially all of its assets or business
to which the subject matter of this Agreement relates or in connection with any
merger, consolidation or reorganization, without the other Party’s prior written
consent. No assignment shall relieve the assigning Party of any of its
obligations hereunder.

 

15.7        Waiver.  No delay, waiver, omission or forbearance on the part of
any Party to exercise any right, option, duty or power arising out of any breach
or default by any other Party of any of the terms, provisions or covenants
hereof, will constitute a waiver by such Party of its rights to enforce any such
right, option, duties or power as against the other Party hereto, or its rights
as to any subsequent breach or default by the other Party.

 

15.8        Survival.  Upon termination or expiration of this Agreement, the
obligations of the Parties which by their nature should survive and the
obligations under Sections 7-15 of this Agreement and under any existing
confidentiality agreements between the Parties shall survive.

 

15.9        Entire Agreement.  This Agreement and the Schedules attached hereto
and the confidentiality agreements referenced in Section 15.8 constitute the
full understanding and entire agreement between the Parties and supersede any
and all prior oral or written understandings and agreements with respect to the
subject matter hereof.  No terms, conditions, understandings, or agreements
purporting to modify, amend, waive or terminate this Agreement, or any provision
hereof, shall be binding except by the execution of a writing specified to be an
explicit amendment to this Agreement duly executed by the authorized signatories
of the Parties hereto.  No modification, waiver, termination, rescission,
discharge or cancellation of any right or claim under this Agreement shall
affect the right of any Party to enforce any other claim or right hereunder.

 

15.10      Binding Agreement.  Subject to Section 15.6, this Agreement shall be
binding upon the Parties and their respective successors and permitted assigns
and shall insure to the benefit of the Parties and their respective successors
and permitted assigns.

 

15.11      Headings.  The headings used in this Agreement are for convenience of
reference only and are not a part of the text hereof.

 

15.12      Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which shall together constitute
a single agreement.

 

15.13      Annexes.  The following annexes are attached hereto and incorporated
herein by reference:

 

17

--------------------------------------------------------------------------------



 

ANNEX 1:             API Specifications and API Mixture Specifications

ANNEX 2:             Price

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereby agree to the terms and conditions of this
Agreement.

 

Zavante Therapeutics, Inc.

 

Ercros S.A.

 

 

 

 

 

 

By:

/s/ Theodore R. Schroeder

 

By:

Ercros S.A.

Name:

Theodore R. Schroeder

 

Name:

M. Carmen Cruzado

Title:

President & CEO

 

Title:

Manager Pharmaceutical Div.

Date:

28 July 2016

 

Date:

07/27/2016

 

[SIGNATURE PAGE TO MANUFACTURING&  SUPPLY AGREEMENT]

 

19

--------------------------------------------------------------------------------



 

ANNEX 1:            API Specifications and API Mixture Specifications

 

20

--------------------------------------------------------------------------------



 

1.             API mixture Specifications: fosfomycin disodium for IV injection

 

Quality specifications of BULK product (Fosfomycin sodium + Succinic acid)

 

Parameters

 

Specifications

 

Reference methods

Appearance

 

[**]

 

[**]

Appearance of solution

–      Clarity

–      Colour

 

[**]

 

[**]

pH

 

[**]

 

[**]

Water content

 

[**]

 

[**]

Related substance: Glyco1 (1)

 

[**]

 

[**]

Assay

 

 

 

 

Succinic acid

 

[**]

 

[**]

Fosfomycin sodium (2)

 

[**]

 

[**]

Residual Solvents
Methanol
Ethanol

 

[**]

 

[**]

Particulate Contamination

Particles:

[**]

Fibres:

[**]

 

[**]

 

[**]

Sterility

 

[**]

 

[**]

Bacterial endotoxins

 

[**]

 

[**]

 

--------------------------------------------------------------------------------

(1) Impurity A: Disodium (1,2-dihydroxipropyl) phosphonate.

 

(2) Percentage of fosfomycin sodium in the mixture.

 

21

--------------------------------------------------------------------------------



 

2.             Active Pharmaceutical Ingredient: fosfomycin disodium

 

Quality specifications of Fosfomycin Sodium

 

EUROPEAN PHARMACOPOEIA MONOGRAPH NO. 1329

 

Parameters

 

Specifications

 

Reference Methods

Description

 

[**]

 

[**]

Solubility

 

[**]

 

[**]

IR Identification

 

[**]

 

[**]

Na Identification

 

[**]

 

[**]

Appearance of solution

–      Clarity

–      Colour

 

[**]

 

[**]

pH (Sol. 5%)

 

[**]

 

[**]

Water

 

[**]

 

[**]

Optical rotation (Hg)

 

[**]

 

[**]

Heavy metals

 

[**]

 

[**]

Related substance: Glycol(1)

 

[**]

 

[**]

Assay (epoxide, as anhydrous base)

 

[**]

 

[**]

Bacterial endotoxins

 

[**]

 

[**]

 

ADDITIONAL TESTS

 

Parameters

 

Specifications

 

Reference Methods

Phenethylamine

 

[**]

 

[**]

Tungsten

 

[**]

 

[**]

Nickel

 

[**]

 

[**]

Related Substances

Olefinic acid

Trans Olefinic acid

Terminal Olefine

Saturated acid

Unknown impurities

 

[**]

 

[**]

 

22

--------------------------------------------------------------------------------



 

ANNEX 2:            Price

 

The Price shall be [**] Euros (€[**]) per Kg. of API Mixture.

 

23

--------------------------------------------------------------------------------